Citation Nr: 0518405	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-12 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the appellant submitted a timely substantive 
appeal to a June 2002 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
diverticulitis with colon resection status post colostomy 
with fecal incontinence, as secondary to the service-
connected disability of peptic ulcer disease, status post 
total gastrectomy.

2.  Entitlement to an increased rating for peptic ulcer 
disease, status post total gastrectomy, currently rated as 20 
percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In May 2005, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge sitting in 
Washington, DC.  

As is discussed below, the veteran withdrew the issue of 
whether a timely substantive appeal had been submitted to a 
June 2002 rating decision, which denied the veteran's claim 
of entitlement to service connection for diverticulitis with 
colon resection status post colostomy with fecal 
incontinence, as secondary to the service-connected 
disability of peptic ulcer disease, status post total 
gastrectomy.  The veteran, however, submitted a statement in 
which he indicated his desire to reopen the issue of 
entitlement to service connection for diverticulitis.  This 
matter is referred to the RO for appropriate action.      

The issues of entitlement to an increased rating for peptic 
ulcer disease, status post total gastrectomy and entitlement 
to TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

On May 10, 2005, prior to the promulgation of a decision in 
the appeal, the Board of Veterans' Appeals (Board) received 
notification from the appellant during a Board hearing that 
he wished to effect a withdrawal of the issue of whether the 
appellant submitted a timely substantive appeal to a June 
2002 rating decision, which denied the veteran's claim of 
entitlement to service connection for diverticulitis with 
colon resection status post colostomy with fecal 
incontinence, as secondary to the service-connected 
disability of peptic ulcer disease, status post total 
gastrectomy.
 

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant regarding the issue of whether the appellant 
submitted a timely substantive appeal to a June 2002 rating 
decision, which denied the veteran's claim of entitlement to 
service connection for diverticulitis with colon resection 
status post colostomy with fecal incontinence, as secondary 
to the service-connected disability of peptic ulcer disease, 
status post total gastrectomy have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2004).  Prior to going on 
the record at a Board hearing held on May 10, 2005, the 
veteran informed the Judge that he did not want to pursue the 
timeliness question at this point in time.  The Judge relayed 
this request on the record and asked the veteran to confirm 
that this was his intent, to which he replied in the 
affirmative.  

This colloquy, which has been memorialized in the hearing 
transcript, constitutes a valid withdrawal of the veteran's 
appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Therefore, the Board finds that the appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  


ORDER

The appeal is dismissed with regard to the issue of whether 
the appellant submitted a timely substantive appeal to a June 
2002 rating decision, which denied the veteran's claim of 
entitlement to service connection for diverticulitis with 
colon resection status post colostomy with fecal 
incontinence, as secondary to the service-connected 
disability of peptic ulcer disease, status post total 
gastrectomy


REMAND

The veteran testified at the May 2005 hearing that he had 
been receiving treatment at the VA Medical Center in 
Washington, DC.  These records have not been associated with 
the claims folder.  Under Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), VA treatment records are considered to be 
constructively included within the record.  As such, these 
records must be obtained.    

The Board notes that legislative changes have significantly 
altered VA's duty to assist, to include elimination of the 
requirement of submission of a "well-grounded" claim before 
the duty to assist attaches.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Here, the veteran has not been issued a VCAA letter which 
informed him of the evidence necessary to establish 
entitlement to TDIU.  Under the circumstances, the Board has 
determined that it cannot issue a decision on the appellant's 
claim without prejudicing her right to due process of law.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
therefore concludes that due process considerations mandate 
that the RO must consider the appellant's claim under the 
legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

Also with regard to the veteran's claim of entitlement to 
TDIU, total disability will be considered to exist when there 
is present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

Service connection is currently in effect only for peptic 
ulcer disease, status post total gastrectomy, currently rated 
as 20 percent disabling.  Given the foregoing, the veteran 
does not meet the minimum schedular requirements for a TDIU.  
38 C.F.R. § 4.16(a).  

However, an extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At the May 2005 hearing, the veteran testified that he did 
odd jobs, earning only $7,000 last year.  He further 
testified that it had been five years since he had worked in 
gainful employment.  At that time it was stated by the 
veteran that he worked for the Department of the Army, at Ft. 
A.P. Hill as a pest control man.  He implied that he was not 
chosen for the position when it became permanent because of 
his repeated trips to the bathroom.  The veteran also 
testified that he was terminated from positions at Home 
Paramount and Orkin, also implying that it was because of his 
inability to travel out in the field and work a route 
(because of his necessity to be close to a bathroom).  The 
veteran testified that he currently worked fifteen to twenty 
hours per week.  

It is the determination of the Board that a VA examination be 
scheduled to assess the current nature and severity of the 
veteran's service-connected peptic ulcer disease, status post 
total gastrectomy.  The examiner is to state, if possible, 
whether the veteran's diarrhea is associated with his 
service-connected peptic ulcer disease, status post total 
gastrectomy, or with the non-service connected diverticulitis 
with colon resection status post colostomy with fecal 
incontinence.  Additionally, the examiner is directed to 
render an opinion as to whether the veteran's service-
connected disability renders him unemployable.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  Issue 
the veteran a letter informing him of the 
evidence necessary to establish 
entitlement to TDIU.  Ensure compliance 
with VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Washington, DC.  

3.  Schedule a VA medical examination in 
order to evaluate the current severity of 
the veteran's service-connected peptic 
ulcer disease, status post total 
gastrectomy.  The examiner is to state, 
if possible, whether the veteran's 
diarrhea is associated with his service-
connected peptic ulcer disease, status 
post total gastrectomy, or with the non-
service connected diverticulitis with 
colon resection status post colostomy 
with fecal incontinence.  The examiner 
should also include a medical opinion, 
with full rationale, as to whether the 
veteran's service-connected disability 
alone (excluding the effects of non-
service-connected disabilities and 
advancing age) renders him unemployable.  
The claims folder must be provided to and 
reviewed by the doctor in conjunction 
with the examination, and the examination 
report should note that such has been 
accomplished.  

4.  Readjudicate the claims, to include 
consideration as to whether the case 
should be referred to appropriate VA 
officials for extraschedular 
consideration.  Thereafter, if the claims 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


